                                                                           Page 1 of 2

                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                          PANAMA CITY DIVISION

WILLIE MURPHY, JR.,

              Plaintiff,

v.                                              CASE NO. 5:19cv113-MCR-MJF

TRACY ANDREWS,

              Defendant.

____________________________/

                                  O R D E R

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated September 24, 2019. ECF No. 13. The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of all timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.

      Accordingly, it is now ORDERED as follows:

      1.      The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.
                                                                          Page 2 of 2

      2.    This action is DISMISSED for failure to pay the filing fee and for

failure to comply with two court orders.

      3.    The clerk of court is directed to close the case file.

      DONE AND ORDERED this 24th day of October 2019.




                                        s/ M. Casey Rodgers
                                       M. CASEY RODGERS
                                       UNITED STATES DISTRICT JUDGE




Case No. 5:19cv113-MCR-MJF
